Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 23, 2011, which ruled, among other things, that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant received unemployment insurance benefits beginning in 2009 and, in February 2010, agreed to work as an independent contractor employed to sell real estate and began training in furtherance of that goal. Despite those efforts, he continued to certify that he was not working and collect benefits for several more weeks. The Unemployment Insurance Appeal Board ruled that he was disqualified from receiving benefits during that period because he was not totally unemployed, and further charged him with a recoverable overpayment and loss of future benefits due to his willful misrepresentations regarding his work status. Claimant now appeals, and we affirm.
Claimant agreed to work as a real estate agent, underwent required training, obtained his agent’s license and shadowed other sales agents to learn relevant skills. He further admitted that he received an informational handbook that explained his obligation to report any paid or unpaid work-related activity. Notwithstanding that information, however, he repeatedly failed to report his activities to the Department of Labor when certifying for benefits. Substantial evidence thus existed from which the Board could determine that claimant was not totally unemployed during the period in question and, moreover, had willfully misrepresented his work status (see Matter of Paquette [Commissioner of Labor], 45 AD3d 1087, 1088 [2007]; Matter of Siegel [Commissioner of Labor], 43 AD3d 1224, 1224-1225 [2007]; Matter of Petrillo [Commissioner of Labor], 2 AD3d 948, 948-949 [2003]).
*1280Peters, P.J., Rose, Stein and Garry, JJ., concur. Ordered that the decision is affirmed, without costs.